Citation Nr: 0940585	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle sprain, currently assigned a 10 percent 
evaluation.

2.  Entitlement to an increased rating for degenerative disc 
disease with right sciatica and a small right L5-S1 
paracentral herniated nucleus pulposus, currently assigned a 
20 percent evaluation.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for urinary frequency.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1973 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2006.  In August 2009, the veteran appeared at a 
Board hearing held at the RO (i.e., Travel Board hearing).

The issues numbered 2 through 6 on the title page are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Left ankle injury residuals are manifested by complaints 
of pain and swelling, without limitation of motion or 
weakness, and with mild functional limitation.

2.  The schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left ankle injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in May 2006, prior to the adjudication of 
the claim, the Veteran was advised of the information 
necessary to substantiate his increased rating claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   The RO advised the 
claimant of his and VA's respective duties for obtaining 
different types of evidence.  The Veteran was informed of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
treatment records, or statements of personal observations 
from other individuals.  He was informed that a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  In addition, he was given 
information regarding effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Veteran's VA and service 
treatment records have been obtained, as have other treatment 
records adequately identified by the Veteran.  A VA 
examination was conducted in July 2006, and was based on the 
Veteran's prior medical history and also describe the 
disability in sufficient detail for the Board to make an 
informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  There is no evidence indicating that there has 
been a material change in the service-connected disorder(s) 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See AOPGCPREC 11-95.  
Although the claims file was not available to the examiner, 
the relevant focus is not on whether the clinician had access 
to the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In this case, the Veteran provided a credible 
history of the relevant facts, and the medical records on 
file do not show any treatment or complaints pertaining to 
the left ankle for many years.  The Veteran testified about 
the disability at his hearing in August 2009.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 et. App. 589 (1991).  If 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

The Veteran's left ankle injury residuals have been rated 
under diagnostic code 5271, which provides that moderate 
limitation of motion of the ankle warrants a 10 percent 
rating, and marked limitation of motion of the ankle warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5271.  Normal 
range of motion in the ankle consists of dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2009).

Service treatment records show that the Veteran injured his 
left ankle playing basketball in August 1975.  He had a 
possible sprain of the lateral ligaments, and a cast was 
applied for two weeks.  When the cast was removed, he was 
noted to be non-tender, and no further mention of the injury 
is contained in the service treatment records.  

After service, a VA examination in November 1975 disclosed 
mild pain and slight crepitus on motion, and X-rays indicated 
osteoarthritis.  Accordingly, in a December 1975 rating 
decision, the RO granted service connection for residuals of 
a left ankle sprain with beginning osteoarthritis, and 
assigned a 10 percent rating, which has been in effect since 
September 1975.  

In April 2006, the Veteran filed a claim for an increased 
rating for his left ankle condition.  He stated that the 
condition had increased in severity.  He stated that the 
ankle was painful and tended to swell.  He said he had 
limitation of motion and would get shooting pain in the 
ankle.  He said arthritis had been diagnosed in the ankle.  

On a VA examination of the ankle in July 2006, the Veteran 
stated that he had pain in the left ankle, and was able to 
walk less than one mile.  Otherwise, he denied all symptoms, 
including giving way, instability, stiffness, and weakness.  
On examination, he had an antalgic gait.  There was no 
evidence of abnormal weight bearing.  Dorsiflexion was to 20 
degrees, and plantar flexion to 45 degrees.  There was no 
additional limitation of motion on repetitive use.  There was 
no instability or tendon abnormality, and alignment was 
normal.  X-rays of the left ankle appeared normal.  There 
were mild effects on daily activities.  The examiner 
concluded that the Veteran's ankle was not a major problem.  
He explained that the Veteran had some residual symptoms from 
an old ankle sprain, but he had no limitation of movement or 
incoordination and there was no fatigue pain.  Strength tests 
were normal.  As discussed above, although the claims file 
was not available to the examiner, the Veteran provided a 
credible history of the relevant facts, and the medical 
evidence does not show any treatment or complaints pertaining 
to the left ankle for many years.

Although on this examination, the Veteran was noted to have 
an antalgic gait, and said he was able to walk for less than 
one mile, these symptoms were also noted on the report of the 
examination of the spine conducted at the same time, and the 
examiner ultimately concluded that there were only mild 
effects on daily activities, with no limitation of movement, 
incoordination, or fatigue pain, resulting from the left 
ankle condition.  Arthritis was not shown at that time, nor 
were there any abnormal objective findings specifically 
attributed to the left ankle condition.
 
Private and VA treatment records received in connection with 
the current claim, dated from June 1997 to January 2008, do 
not show any left ankle complaints or abnormal findings.  In 
particular, the medical records dated from 2005 (one year 
before the claim) to 2008, which include numerous evaluations 
by orthopedic specialists, do not show complaints, 
evaluations, or treatment for a left ankle condition.  Lay 
statements from his wife, in May 2008, and his sister, in 
August 2009, do not refer to a left ankle condition.  At his 
Travel Board hearing in August 2009, the Veteran described 
his left ankle symptoms as some pain, occasional swelling, 
inability to walk far, and a feeling of tiredness as if it 
wanted to give way.  

The Veteran's current disability rating is based on the 
presence of moderate limitation of motion of the ankle, 
whereas the Veteran has no limitation of motion of the ankle.  
Objective findings on the examination were normal, although 
the examiner did find that the Veteran had some mild 
impairment in activities.  Neither the current medical 
records nor the lay statements show ankle symptoms.  
Accordingly, the Board finds that symptoms described by the 
Veteran cannot be characterized as more than "moderate," as 
contemplated by the 10 percent rating currently in effect.  
Moreover, the rating criteria are adequate to describe his 
left ankle impairment, and provide for higher ratings for a 
left ankle condition; consequently, an extraschedular 
evaluation is not warranted.  See 38 C.F.R. § 3.321; 
Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 
Vet. App. 111 (2008). 

In conclusion, the Veteran's left ankle injury residuals do 
not more closely approximate the criteria for a higher 
rating.  See 38 C.F.R. § 4.7.  In reaching this 
determination, the Board is mindful that all reasonable doubt 
is to be resolved in the Veteran's favor.  Nevertheless, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for left ankle injury 
residuals is denied.


REMAND

Further development is required as to the remaining issues 
involving an increased rating for a low back disability, and 
service connection for a cervical spine disability, erectile 
dysfunction (to include SMC), and urinary frequency, all 
claimed secondary to the service-connected low back 
disability.

The Veteran has not had a VA examination of the back since 
July 2006, although VA and private treatment records show 
ongoing treatment, and he contends that the condition has 
continued to worsen.  Therefore, he should be afforded a 
current examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 et. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

In addition, the most recent treatment record is dated in 
January 2008, and at his hearing, the Veteran submitted 
records showing that he had missed work on a number of 
occasions from March 2008 to September 2008 due to 
unspecified illness and/or doctor's appointments.  He 
indicated at his hearing that these absences were due to his 
back condition.  Thus, records of his back treatment since 
January 2008 should be obtained.  

Concerning the service connection issues, he has not been 
afforded an examination to determine whether the claimed 
conditions are secondary to, or aggravated by, the service-
connected degenerative disc disease of the lumbosacral spine.  
Although he was in a motor vehicle accident in 2004, medical 
records show complaints of cervical spine pain as early as 
August 2000, and a magnetic resonance imaging (MRI) scan of 
the cervical spine in March 2002 showed herniated discs and 
stenosis.  In April 2006, a VA treatment record noted an 
impression of "discogenic cervical and lumbar disease."  
The majority of the records dated during the appeal period, 
however, show a history of low back pain for 30 years, and 
cervical spine pain for 5 years.  In view of these factors, a 
VA nexus examination should be afforded.

At his hearing in August 2009, he stated that he had been 
treated for erectile dysfunction, but the medical evidence of 
record does not show any such treatment, and he denied 
erectile dysfunction at the time of the VA examination in 
July 2006.  Accordingly, he should be asked to identify the 
location of his treatment for that condition, and an 
examination should be provided. 

Finally, the Veteran claims that he has urinary frequency due 
to his back condition.  VA orthopedic clinic records show 
that in November 2006, the Veteran complained of 
incontinence, and on several occasions over the next several 
months, it was noted that he was recommended to have a 
urology consult.  There is no record of any such consult, 
however.  If the consult was provided, the records should be 
obtained.  In addition, the Veteran should be afforded an 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the 
location and approximate dates of 
treatment for erectile dysfunction.  In 
addition, ask him to identify any non-
VA treatment for low back, neck, or 
urinary tract disorders from February 
2008 to the present.  Obtain any 
records adequately identified.

2.  Obtain all VA records of treatment 
for or evaluation of back, neck (lumbar 
and cervical spine), erectile 
dysfunction, and/or urinary tract 
conditions from October 2007 to the 
present.  

3.  Thereafter, schedule the Veteran 
for an appropriate examination(s) to 
determine the following:
(a) the current manifestations and 
severity of his service-connected 
degenerative disc disease of the 
lumbosacral spine, including 
neurological manifestations such as 
radiculopathy (if present);
(b) whether any chronic, acquired 
cervical spine disability was caused or 
worsened by the service-connected low 
back;
(c) whether the Veteran has erectile 
dysfunction, and, if so, whether it is 
a manifestation of the service-
connected low back disability, or was 
caused or worsened by the low back 
condition;
(d) whether the Veteran has bladder 
symptoms associated with his low back 
disability, or whether he otherwise has 
a chronic disability manifested by 
urinary frequency and/or incontinence 
which was caused or worsened by his 
service-connected low back disability.

The entire claims folder and a copy of 
this REMAND should be made available 
the examiner(s).  It would be helpful 
if the physician would use the 
following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility." 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.

4.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action, the RO should adjudicate the 
claims on appeal, in light of all 
evidence of record.  If any claim is 
denied, furnish the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


